Citation Nr: 0520348	
Decision Date: 07/27/05    Archive Date: 08/08/05

DOCKET NO.  04-16 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an effective date earlier than June 23, 2002, 
for the grant of service connection for diabetes mellitus, 
type II.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1963 to May 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.  The veteran testified at a travel 
board hearing before the undersigned Veterans Law Judge (VLJ) 
in September 2004.  


FINDINGS OF FACT

1.  The veteran's diabetes mellitus was manifested no earlier 
than May 1996.

2.  He first filed a claim of entitlement to service 
connection for diabetes mellitus on June 23, 2003.  


CONCLUSION OF LAW

The criteria for the award of an effective date prior to June 
23, 2002, for the grant of service connection for type II 
diabetes mellitus have not been met.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. §§ 3.114, 3.400, 3.816 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran served on active duty from May 1963 to May 1966.  
He served in the Republic of Vietnam for part of his period 
of service.

The veteran contends that he is entitled to an effective date 
prior to June 23, 2002, for service connection for diabetes 
mellitus.

Generally, the effective date of an award of disability 
compensation, in conjunction with a grant of entitlement to 
service connection on a presumptive basis, shall be the date 
entitlement arose; otherwise, the effective date shall be the 
date of receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110 (West 2002); 38 
C.F.R. § 3.400(b)(2)(ii) (2004).  If the payment of 
additional compensation is due to a change in the law or an 
administrative issue, the effective date of the increase 
shall be fixed in accordance with the facts, but shall not be 
earlier than the date of the change in the law.  In no event 
shall the increase be retroactive for more than one year from 
the date of application for the increase or the date of 
administrative determination, whichever is earlier.  See 38 
U.S.C.A. § 5110(g).  If a claim is reviewed at the claimant's 
request more than a year after the effective date of the 
change, the effective date of the award may be one year prior 
to the date of VA's determination of entitlement, if the 
veteran met all the criteria of the liberalizing law or issue 
at that time.  38 C.F.R. § 3.114(a)(2) or (3). 

In February 1991, the Agent Orange Act of 1991, Public Law 
102-4, 105 Stat. 11 (1991) was enacted.  It added a new 
section (§ 1116) to Title 38 of the United States Code 
establishing a scientific-evidence review process for the 
establishment of presumptions of service connection for 
diseases associated with exposure to certain herbicide 
agents.  See 38 U.S.C.A. § 1116 (West 2002).  Pursuant to 38 
U.S.C.A. § 1116, VA, in 2000, requested that the National 
Academy of Science (NAS) assess whether there was a 
connection between exposure to Agent Orange and the 
subsequent development of type II diabetes mellitus.  After 
the NAS issued its report concluding that such connection 
appeared to exist, VA in May 2001 published notice of a final 
rule in the Federal Register amending 38 C.F.R. § 3.309(e) to 
allow presumptive service connection for type II diabetes 
mellitus with an effective date of July 9, 2001.  See 66 Fed. 
Reg. 23,166-69 (May 8, 2001).

Later, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) decided a case in which there was a 
challenge to the July 9, 2001, effective date of the 
amendment to 38 C.F.R. § 3.309(e) to allow presumptive 
service connection for type 2 diabetes.  In Liesgang v. 
Secretary of Veterans Affairs, 312 F.3d 1368 (2002), the 
Federal Circuit concluded that VA erred when it made July 9, 
2001, the effective date of the diabetes regulation and held 
that the correct effective date was May 8, 2001.  The law 
also changed.  The Veterans Education and Benefits Expansion 
Act of 2001 (VEBEA), Pub. L. No. 107-103, 115 Stat. 976 
(2001), in pertinent part, provides a presumption of exposure 
to herbicides for all veterans who served in Vietnam during 
the Vietnam Era and modified and expanded the list of 
diseases, which if manifest to a compensable degree after 
discharge by Vietnam Era veterans would be considered service 
connected, even in the absence of evidence of such disease in 
service.  One modification of the VEBEA, added diabetes 
mellitus (Type 2) to the list of diseases that would be 
considered service connected for Vietnam Era veterans.  See 
38 U.S.C.A. § 1116 (West 2002).

Under generally applicable effective date rules in 38 
U.S.C.A. § 5110(g) and 38 C.F.R. § 3.114, when VA awards 
benefits pursuant to a liberalizing regulation, the award may 
not be made effective any earlier than the effective date of 
the liberalizing regulation.  Under those provisions, with 
certain exceptions for claimants who qualify as members of a 
class under Nehmer v. United States Department of Veterans 
Affairs, No. CV-86-6160 (TEH) (N.D. Cal. May 17, 1991), see 
38 C.F.R. § 3.816 (2004), awards based on presumptions of 
service connection established under the Agent Orange Act of 
1991 can be made effective no earlier than the date VA issued 
the regulation authorizing the presumption.

In this case, the veteran's claim for service connection for 
diabetes mellitus was received on June 23, 2003.  Service 
connection was granted on a presumptive basis by way of a 
rating decision in August 2003 with notice provided that same 
month.  The effective date for his claim was set by the RO as 
June 23, 2002, one year prior to the date of receipt of his 
claim.  

The veteran filed a notice of disagreement (NOD) in November 
2003.  He indicated that he believed the effective date of 
his claim should be retroactive to the date of his diagnosis 
with diabetes mellitus in May 1996.  

The veteran claims that the effective date of his claim 
should be from the date of his diagnosis pursuant to 
38 C.F.R. § 3.816.  Under 38 C.F.R. § 3.816, there is a 
limited exception to the statutory provisions governing the 
assignment of effective dates for Vietnam veterans who have a 
covered herbicide disease.  See Nehmer, supra.  However, the 
veteran does not meet the requirements as a class member 
under Nehmer.  The veteran was not denied compensation for 
diabetes mellitus between September 25, 1985, and May 3, 
1989; the veteran's claim for service connection was not 
pending before VA on May 3, 1989, nor was it received by VA 
between May 3, 1989, and the effective date of the statute or 
regulation establishing a presumption of service connection 
for diabetes mellitus; and the veteran's claim was not 
received within one year from the date of his separation from 
service.  When none of the requirements is met, which is the 
case here, the effective date of the award shall be 
determined in accordance with 38 C.F.R. §§ 3.114 and 3.400.  
See 38 C.F.R. § 3.816.  Therefore, the veteran's argument 
that the effective date of service connection for his 
diabetes mellitus should be the date of diagnosis is without 
legal merit.  

In short, the regulation allowing for an award of service 
connection for diabetes mellitus based on a presumption of 
herbicide exposure was enacted after the discovery of the 
veteran's diabetes mellitus and roughly two years before the 
veteran filed his claim.  Under such circumstances, where the 
veteran did not file a claim for service connection until 
more than one year after the effective date of change, the 
effective date of the award may be one year prior to the date 
of the VA's determination of entitlement.  38 U.S.C.A. 
§ 5110; 38 C.F.R. §§ 3.114, 3.400.  Here, the claim was not 
filed until June 23, 2003.  The RO granted service connection 
with an effective date of June 23, 2002, or one year prior to 
the date of VA's determination of entitlement.  An earlier 
date is not warranted for the reasons set forth above.

In deciding the issue in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  The Board has also considered the 
implementing regulations.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application; however, this appeal 
comes from a decision by which the RO granted service 
connection and assigned an initial rating.  As a result, and 
because notification under the VCAA had been provided with 
respect to the underlying service connection claim in July 
2003, further notification under the VCAA was not required.  
VAOPGCPREC 8-2003.  

The duty to assist claimants under the VCAA is codified under 
38 U.S.C.A. § 5103A (West 2002) and established by regulation 
at 38 C.F.R. § 3.159(c)-(e).  This section of the VCAA and 
regulation sets forth several duties for the Secretary in 
those cases where there is outstanding evidence to be 
obtained and reviewed in association with a claim for 
benefits.  However, in this case there is no outstanding 
evidence to be obtained, either by the VA or the veteran.  
There is no dispute as to the facts.  For instance, the 
veteran has not disputed the date on which a claim was filed.  
Therefore, the Board finds that VA has complied with the 
duty-to-assist requirements found at 38 U.S.C.A. § 5103A and 
38 C.F.R. § 3.159(c)-(e) (2004).


ORDER

Entitlement to an effective date earlier than June 23, 2002, 
for the grant of service connection for diabetes mellitus, 
type II, is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


